DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6, 7, 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0217945 to Miyamoto et al.

As per claim 1, Miyamoto et al. teach a touch sensor device comprising: 
a substrate having four sides (Fig. 1, layers 1-6) and a peripheral area along the four sides (Fig. 3, area comprising electrodes A-D); 
a driving electrode on the substrate (Figs. 1 and 5, counter electrode 7 drives currents into electrodes A-D according to AC signal during period T1); 
a plurality of touch electrodes that are arranged within the peripheral area and along the four sides of the substrate, the touch electrodes being disposed between the driving electrode and edges of the substrate (Fig. 3, terminals A-D) and surrounding the driving electrode, in a plan view; 
a plurality of wires each of which is coupled to a respective one of the touch electrodes (Fig. 5b, traces connecting terminals A-D to location sensor circuit); and 
touch detection circuity that receives detection signals from the touch electrodes through their respective wires (Fig. 6, 50), 
wherein an area of the driving electrode (Fig. 3, area of 7) is larger than an area of each of the of the touch electrodes (Fig.  3, area of terminals A-D).

As per claim 2, Miyamoto et al. teach the touch sensor device of claim 1, wherein the driving electrode is a single electrode overlapping a continuous area of the substrate between touch electrodes that are disposed along two opposite sides of the substrate (Fig. 1, counter electrode 7).

As per claim 6, Miyamoto et al. teach a touch sensor device comprising:
a substrate having four sides (Fig. 1, layers 1-6) and a peripheral area along the four sides (Fig. 3, area comprising electrodes A-D); 
a driving electrode (Figs. 1 and 5, counter electrode 7 drives currents into electrodes A-D according to AC signal during period T1) that is a single electrode disposed on the substrate and that is surrounded by the peripheral area in plan view; 
a plurality of touch electrodes arranged within the peripheral area and along the four sides of the substrate (Fig. 3, terminals A-D) 
a plurality of wires each of which is coupled to a respective one of the touch electrodes ((Fig. 5b, traces connecting terminals A-D to location sensor circuit); and 
touch detection circuity that receives detection signals from the touch electrodes through their respective wires (Fig. 6, 50), 
wherein an area of the driving electrode (Fig. 3, area of 7) is larger than an area of each of the of the touch electrodes (Fig.  3, area of terminals A-D).

As per claim 7, Miyamoto et al. teach the touch sensor device of claim 6, wherein the driving electrode is disposed on the substrate in a layer identical to a layer in which the touch electrodes are disposed (Miyamoto, paragraph 94).

As per claim 10, Miyamoto et al. teach a touch sensor device comprising:
a substrate having four sides (Fig. 1, layers 1-6) and a peripheral area along the four sides (Fig. 3, area comprising electrodes A-D); 
a driving electrode (Figs. 1 and 5, counter electrode 7 drives currents into electrodes A-D according to AC signal during period T1) on the substrate; 
a plurality of touch electrodes arranged in the peripheral area and along the four sides of the substrate, the touch electrodes surrounding the driving electrode (Fig. 3, terminals A-D) 
a plurality of wires each of which is coupled to a respective one of the touch electrodes ((Fig. 5b, traces connecting terminals A-D to location sensor circuit); and 
touch detection circuity that receives detection signals from the touch electrodes through their respective wires (Fig. 6, 50), 
wherein an area of the driving electrode (Fig. 3, area of 7) is larger than an area of each of the of the touch electrodes (Fig.  3, area of terminals A-D).

As per claim 12, Miyamoto et al. teach the touch sensor device of claim 10, wherein one of a touch electrode is arranged at a corner of the substrate and extends along two sides of the substrate and (Fig. 8, corner electrodes are L-shaped) another touch electrode only extends along one side of the substrate (Fig. 8, side electrodes are straight).

As per claim 13, Miyamoto et al teach the touch sensor device of claim 10, wherein the driving electrode is a single electrode overlapping a continuous area of the substrate between touch electrodes that are disposed along opposite sides of the substrate (Fig. 1, counter electrode 7).

As per claim 14, Miyamoto et al. teach the touch sensor device of claim 10, wherein the driving electrode is disposed on the substrate in a layer identical to a layer in which the touch electrodes are disposed (Miyamoto, paragraph 94.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 8, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0217945 to Miyamoto et al.; in view of US 2001/0018809 to Heropoulus et al.

claim 3, Miyamoto et al. teach the touch sensor device of claim 2, wherein the driving electrode is made of transparent conductive material (paragraph 90).
Miyamoto et al. do not necessarily teach wherein the touch electrodes are also made of transparent conductive material.
Heropoulus et al. teach wherein the touch electrodes are also made of transparent conductive material (Fig. 12, paragraph 76, pads 309, analogous to electrodes of Miyamoto, are formed by patterning an ITO layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Miyamoto et al., so that the touch electrodes are made of transparent conductive material, such as taught by Heropoulus et al., for the purpose of improving optical transparency and manufacturing reliability.

As per claim 4, Miyamoto and Heropoulus et al. teach the touch sensor device of claim 3, wherein the driving electrode is disposed on the substrate in a layer identical to a layer in which the touch electrodes are disposed (Miyamoto, paragraph 94).

As per claim 5, Miyamoto and Heropoulus et al. teach the touch sensor device of claim 4, wherein a shape of one of the touch electrodes is arranged at a corner of the substrate and extends along two sides of the substrate and (Fig. 8, corner electrodes are L-shaped) another of the touch electrodes only extends along one side of the substrate (Fig. 8, side electrodes are straight).


As per claim 8, Miyamoto et al. teach the touch sensor device of claim 7, wherein the driving electrode is made of transparent conductive material (paragraph 90).

Heropoulus et al. teach wherein the touch electrodes are also made of transparent conductive material (Fig. 12, paragraph 76, pads 309, analogous to electrodes of Miyamoto, are formed by patterning an ITO layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Miyamoto et al., so that the touch electrodes are made of transparent conductive material, such as taught by Heropoulus et al., for the purpose of improving optical transparency and manufacturing reliability.

As per claim 9, Miyamoto and Heropoulus et al. teach the touch sensor device of claim 8, wherein a shape of one of the touch electrodes is arranged at a corner of the substrate and extends along two sides of the substrate and (Fig. 8, corner electrodes are L-shaped) another of the touch electrodes only extends along one side of the four sides substrate (Fig. 8, side electrodes are straight).

As per claim 11, Miyamoto et al. teach the touch sensor device of claim 10, wherein the driving electrode is made of transparent conductive material (paragraph 90).
Miyamoto et al. do not necessarily teach wherein the touch electrodes are also made of transparent conductive material.
Heropoulus et al. teach wherein the touch electrodes are also made of transparent conductive material (Fig. 12, paragraph 76, pads 309, analogous to electrodes of Miyamoto, are formed by patterning an ITO layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Miyamoto et al., so that the touch electrodes are made of transparent conductive .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694